Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is in response to applicant’s Arguments/ Remarks filed on 03/08/2021. Claims 1-18 and 20 are pending, and claim 19 is cancelled.

Election/Restrictions
2.	In view of applicant’s arguments field on 03/08/2021 and upon further consideration the restriction/election requirement as set forth in the previous office action has been withdrawn. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/28/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (U.S. Patent Pub. # US 2016/0164575 A1) in view of Pederson  (U.S. Patent Pub. # US 2015/0163881 A1).
Regarding claim 1, Smith et al discloses a portable tether device (figures 1 and 3, a communication module 180) for configuring and/or monitoring an isolated industrial product (paragraphs 0019-0020, 0028 and 0035), the portable tether device comprising: an outer housing defining a chamber (figure 3, an attachment section 310; paragraph 0035); a magnet positioned within the chamber to provide for magnetic attachment of the portable tether device to a housing panel (figure 3, a non-ferrous metal section 312; paragraph 0035, “… the Non-ferrous metal section 312 enables magnetic coupling between communication module 180 and internal wireless link 130”); an inductive receive coil positioned within the chamber and adjacent an underside of the outer housing (paragraphs 0041-0042 and 0051), the inductive receive coil operable with an external inductive charging coil to provide inductive powering to the portable tether device (paragraphs 0039-0041 “…a short-range wireless link formed by an inductive 
Smith et al does not disclose the communication circuit including: transmit and receive optical components that provide light-based communication between the portable tether device and the isolated industrial product.
Pederson discloses transmit and receive optical components that provide light-based communication between devices (figure 1, a server optical transceiver (XCVR) 116, paragraphs 0102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pederson in to the apparatus of Smith in order to efficiently illuminate the device while accomplishing high-speed secure wireless data communication as taught by Pederson (paragraph 0024). 
	
Regarding claim 2, Smith et al in view of Pederson discloses the apparatus of claim 1. Smith et al does not disclose wherein the transmit and receive optical components are positioned within the chamber and adjacent an underside of the outer housing, with the transmit and receive optical components aligned with an opening formed in the underside of the outer housing.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the optical components of Pederson in to the apparatus of Smith et al by design choice.

Regarding claim 3, Smith et al in view of Pederson discloses the apparatus of claim 1. Pederson discloses wherein the transmit and receive optical components comprise: a light emitting diode (LED) configured to emit data-bearing light; and a photodetector configured to receive data-bearing light (paragraphs 0102-0103).

Regarding claim 4, Smith et al in view of Pederson discloses the apparatus of claim 1. Smith et at discloses wherein the wireless communication circuitry is configured to transmit and receive wireless signals conforming to a BluetoothTM or Wi-Fi wireless protocol (paragraph 0033).

Regarding claim 5, Smith et al in view of Pederson discloses the apparatus of claim 1. Pederson discloses further comprising processing circuitry configured to perform at least one of buffering, isolation, modulation, demodulation, amplification, and other signal conditioning to enable the light-based communication (paragraph 0164) and 

Regarding claim 8, Smith et al in view of Pederson discloses the apparatus of claim 1. Smith et al discloses wherein the portable tether device is powered by and communicates with the isolated industrial product without any electrical connections to the isolated industrial product (paragraphs 0039-0041 “…a short-range wireless link formed by an inductive coupling to establish power “).

5.	Claims 6, 7, 9-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (U.S. Patent Pub. # US 2016/0164575 A1) in view of Pederson  (U.S. Patent Pub. # US 2015/0163881 A1)  further in view of Von Badinski et al (U.S. Patent Pub. # US 2015/0220109 A1).
	Regarding claim 6, Smith et al in view of Pederson discloses the apparatus of claim 1. Smith et al in view of Pederson does not explicitly disclose wherein the outer housing includes a cylindrical recessed portion formed on the underside thereof, with the cylindrical recessed portion sized to accommodate positioning of a status indicator light of the isolated industrial product therein.
Von Badinski et al discloses an outer housing of a communication device includes a cylindrical recessed portion formed on the underside thereof (figure 1B a window 130; paragraphs 0174 and 0223), with the cylindrical recessed portion sized to accommodate positioning of a status indicator light (paragraphs 0222-0223).


Regarding claim 7, Smith et al in view of Pederson and Rodriguez, Jr discloses the apparatus of claim 6.  As indicated above, Smith et al discloses wherein the magnet comprises that fits the recessed portion of the outer housing (paragraph 0035) except for the magnet comprises a ring-shaped. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a ring-shaped magnet that fits about the cylindrical recessed portion by design preference. 

Regarding claim 9, Smith et al discloses a wireless communications system (figures 1 and 3, a wireless communications system)  for configuring and/or monitoring an isolated industrial product (paragraphs 0019, 0028 and 0035), the wireless communications system comprising: a communication circuit operably connected to the isolated industrial product (paragraphs 0019, 0028 and 0035); and a portable tether device magnetically coupled to the housing panel (figure 3, a non-ferrous metal section 312; paragraph 0035, “… the Non-ferrous metal section 312 enables magnetic coupling between communication module 180 and internal wireless link 130”); the portable tether 
Smith et al does not explicitly disclose a status indicator light structure positioned within an opening of a housing panel of a housing containing the industrial product, the status indicator light structure comprising: an inductive charging coil; and the communication circuit including transmit and receive optical components that provide light based communication; and the portable tether device positioned over the status indicator light structure and  the communication circuit including transmit and receive optical components that provide light-based communication; wherein the transmit and receive optical components of the status indicator light structure and the transmit and receive optical components of the portable tether device are aligned with one another to enable light-based communication therebetween. 
Pederson discloses a communication circuit including transmit and receive optical components that provide light based communication (figure 1, a server optical transceiver (XCVR) 116, paragraphs 0102), the communication circuit including transmit and receive optical components that provide light-based communication (paragraphs 0102); wherein the transmit and receive optical components of the status indicator light 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pederson in to the apparatus of Smith et al in order to efficiently illuminate the device while accomplishing high-speed secure wireless data communication as taught by Pederson (paragraph 0024). 
Smith et al in view of Pederson does not disclose the status indicator light structure positioned within an opening of a housing panel, the status indicator light structure comprising: an inductive charging coil; and a portable tether device positioned over the status indicator light structure.
Von Badinski et al discloses a wireless communications system comprising: a status indicator light (figure3, a status indicator module 230 of a wireless communication (a WDC)) structure positioned within an opening of a housing panel (figure 1B, item 130; paragraphs 0174 and 0223), the status indicator light structure comprising: an inductive charging coil (paragraph 0269); and a portable tether device positioned over the status indicator light structure (paragraphs 0222-0223).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Von Badinski et al in to the apparatus of Smith et al in view of Pederson in order indicate information regarding the status of the device to a user as taught by Von Badinski et al (paragraph 0255). 

Regarding claim 10, Smith et al in view of Pederson and Von Badinski et al discloses the apparatus of claim 9. Von Badinski et al discloses wherein the status indicator light structure comprises: a lens positioned adjacent the housing panel; and a mounting bracket configured to retain the inductive charging coil therein and position the inductive charging coil in a volume defined by the lens, so as to be adjacent thereto (figure 17B, a light source 1770; paragraphs 0223).

Regarding claim 11, Smith et al in view of Pederson and Von Badinski et al discloses the apparatus of claim 10. Smith et al discloses wherein the inductive charging coil comprises a ring-shaped coil having an opening defined thereby (see figure 6, coil 338 and 348).
Von Badinski et al discloses wherein the transmit and receive optical components of the status indicator light structure aligned with the opening such that data-bearing light may be transmitted from and received by the transmit and receive optical components through the lens (paragraph 0223).

Regarding claim 12, Smith et al in view of Pederson and Von Badinski et al discloses the apparatus of claim 10.  Pederson discloses the transmit and receive optical components comprise: a light emitting diode (LED) configured to emit data-bearing light; and a photodetector configured to receive data-bearing light (paragraphs 0102).



Regarding claim 14, Smith et al in view of Pederson and Von Badinski et al discloses the apparatus of claim 13. Smith et al discloses wherein the portable tether device comprises a magnet to secure the portable tether device to the housing panel, the magnet positioned adjacent the underside of the outer housing (paragraph 0035).

Regarding claim 15, Smith et al in view of Pederson and Von Badinski et al discloses the apparatus of claim 10.  Smith et al discloses wherein the outer housing includes an opening formed on an underside thereof (figure 3, item 312); Von Badinski et al discloses an outer housing includes an opening formed on an underside thereof with the transmit and receive optical components of the portable tether device aligned with the opening to enable light-based communication between the status indicator light structure and the portable tether device (paragraphs 0174 and 0222-0223).

Regarding claim 16, Smith et al in view of Pederson and Von Badinski et al discloses the apparatus of claim 9. Pederson wherein each of the status indicator light structure and the portable tether device further comprise processing circuitry configured to perform at least one of buffering, isolation, modulation, demodulation, amplification, 

Regarding claim 17, Smith in view of Pederson and Von Badinski et al discloses the apparatus of claim 9. Smith et al discloses wherein the wireless communication circuitry is configured to transmit and receive wireless signals conforming to one of a BluetoothTM or Wi-Fi wireless protocol, to enable wireless communication between the portable tether device and a remote user interface device (paragraph 0033).

Regarding claim 18, Smith et al discloses a method of configuring and/or monitoring an isolated industrial product using a portable tether device, the method comprising: magnetically attaching a portable tether device to an outer panel of an enclosure housing the isolated industrial product (figures 1 and 3, a communication module 180; paragraphs 0028 and 0035,”… magnet attaches to the cover to detachably attach communication module 180 to the cover”), the portable tether device attached to the outer panel (paragraph 0035); powering the portable tether device via an inductive powering of the portable tether device (paragraphs 0040- 0041, “… a short-range wireless link formed by an inductive coupling to establish power and communication coupling on the same coils”), with the inductive powering occurring between a charging coil and a receive coil of the portable tether device upon attachment of the portable tether device to the outer panel (paragraphs 0040-0041) ; and wirelessly transmitting data signals between a remote user interface and the portable tether device to perform 
Smith et al  does not disclose the portable tether device to be positioned over a status indicator light structure operably connected to the isolated industrial product;  the inductive powering occurring between a charging coil of the status indicator light structure and a receive coil of the portable tether device upon attachment of the portable tether device to the outer panel; establishing a light-based communication between the portable tether device and the status indicator light structure via the transfer of data-bearing light between transmit and receive optical components of the status indicator light structure and transmit and receive optical components of the portable tether device; wherein the data-bearing light relays command signals from the remote user interface to the status indicator light structure of the isolated industrial product via the portable tether device and relays monitoring data from the status indicator light structure of the isolated industrial product to the remote user interface via the portable tether device.
Pederson discloses establishing a light-based communication between the portable tether device and the status indicator light structure via the transfer of data-bearing light between transmit and receive optical components of the status indicator light structure and transmit and receive optical components of the portable tether device (figure 1, a server optical transceiver (XCVR) 116, paragraphs 0102); wherein the data-bearing light relays command signals from the remote user interface to the status indicator light structure of the isolated industrial product via the portable tether device and relays monitoring data from the status indicator light structure of the isolated 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pederson in to the apparatus of Smith et al in view of Von Badinski et al in order to efficiently illuminate the device while accomplishing high-speed secure wireless data communication as taught by Pederson (paragraph 0024). 
Smith et al in view of Von Badinski et al does not disclose the portable tether device attached a status indicator light structure operably connected to the isolated industrial product; the inductive powering occurring between a charging coil of the status indicator light structure
Von Badinski et al discloses a portable tether device ((figure3, a status indicator module 230 of a wireless communication (a WDC)) attached to an outer panel so as to be positioned over a status indicator light structure operably connected to the product (paragraphs 0174 and 0223); the inductive powering occurring between a charging coil of the status indicator light structure (paragraph 0269).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Von Badinski et al in to the apparatus of Smith et al in view of Pederson in order indicate information regarding the status of the device to a user as taught by Von Badinski et al (paragraph 0255). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189.  The examiner can normally be reached on 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649